Title: To Benjamin Franklin from Charles Thomson, 1 November 1774
From: Thomson, Charles
To: Franklin, Benjamin


Sir,
Novr. 1. 1774
I have the honour to forward to you, the Address to the King and an Address to the people of Great Britain and these colonies. I was in hopes by this opportunity to have sent you the Journal of the proceedings of the congress which is in the press.
I hope administration will see and be convinced that it is not a little faction, but the whole body of American freeholders from Nova Scotia to Georgia that now complain and apply for redress; And who, I am sure, will resist rather than submit.
When I look back and consider the warm affection which the colonists had for Great Britain till the present reign, the untainted loyalty unshaken fidelity and cheerful confidence that universally prevailed till that time, and then view the present heartburnings, Jealousies, gloom and despair, I am ready to ask, with the poet, “Are there not some chosen thunders in the stores of heaven armed with uncommon wrath to blast those Men,” who by their cursed schemes of policy are dragging friends and brothers into the horrors of civil War and involving their country in ruin?
Even yet the wounds may be healed and peace and love restored; But we are on the very edge of the precipice. I am sir your affectionate Friend and humble Servant
Chas Thomson
To. B. Franklin Esq London
